
	
		II
		110th CONGRESS
		2d Session
		S. 2749
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2008
			Mr. Coburn (for himself,
			 Mr. Burr, and Mr. Kyl) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		A BILL
		To ensure that the highest priority for HIV/AIDS-related
		  funding is saving lives most immediately and urgently threatened by HIV–AIDS,
		  including babies at risk of being infected at birth.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Save Lives First Act of
			 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 United Nations, there were—
				(A)33,200,000 people
			 living with HIV/AIDS worldwide in 2007, including 22,500,000 people in
			 sub-Saharan Africa;
				(B)2,500,000 new
			 HIV/AIDS infections in 2007, including 1,700,000 in sub-Saharan Africa;
			 and
				(C)2,010,000 people
			 on antiretroviral therapy in developing countries in 2006.
				(2)Over 2,100,000
			 people die from AIDS every year.
			(3)Fewer than 10
			 percent of HIV-infected individuals in the developing world receive
			 treatment.
			(4)More than 80
			 percent of people with HIV/AIDS in developing countries are unaware of their
			 status.
			(5)Peer-reviewed
			 studies have shown that patients who are well managed on anti-retroviral
			 therapy achieve low viral loads, which may reduce their chances of infecting
			 others.
			(6)Perinatal
			 transmission is the leading cause of pediatric HIV infections, despite medical
			 advances that have made it possible to nearly eliminate perinatal HIV
			 transmission.
			(7)Research studies
			 have demonstrated that the administration of antiretroviral medication during
			 pregnancy, during labor, and immediately following birth can significantly
			 reduce the transmission of HIV from an infected mother to her baby.
			(8)Nevirapine, an
			 antiretroviral drug that costs less than $4 a dose, has been proven to prevent
			 HIV transmission from mother to child with the administration of just two
			 doses.
			(9)Even if treatment
			 begins shortly after birth, antiretroviral therapy can substantially reduce the
			 chance that an HIV-exposed infant will become infected.
			(10)The American
			 Medical Association recommends universal HIV testing of all newborns with
			 appropriate treatment for affected mothers and children.
			(11)Testing newborns
			 whose mothers' statuses are unknown ensures that every child at risk for HIV is
			 identified.
			(12)The provision of
			 testing of pregnant women and newborns with appropriate counseling and
			 treatment can significantly reduce the number of pediatric HIV infections,
			 including AIDS cases, improve access to medical care for women and children,
			 and provide opportunities to further reduce transmission among adults.
			(13)The provision of
			 such testing, counseling, and treatment can reduce the overall cost of
			 pediatric HIV infections, including AIDS cases.
			(14)Saving lives
			 with HIV/AIDS treatment is the best way to prevent children from becoming
			 orphans and to preserve the family and community structure so essential to
			 social cohesion and economic prosperity in communities affected by AIDS.
			(15)The provision of
			 HIV/AIDS treatment has brought hope, health, and a future to communities living
			 under a death sentence, and with worldwide death rates still exceeding
			 2,100,000 per year, other objectives, although meritorious, must defer to
			 testing and treatment.
			3.Allocation of
			 funds for therapeutic medical careSection 403(a) of the United States
			 Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C.
			 7673(a)) is amended by striking (a)
			 Therapeutic medical
			 care.— and all that follows through related
			 care. For fiscal years 2006 through 2008 and inserting the following:
			 “(a) Therapeutic medical
			 care.—
			
				(1)Allocation of
				HIV assistance funds
					(A)In
				generalFor fiscal years 2009 through 2013—
						(i)not less than 55
				percent of the amounts appropriated pursuant to the authorization of
				appropriations under section 401 for HIV/AIDS assistance for each such fiscal
				year shall be expended for therapeutic medical care of individuals infected
				with HIV, in furtherance of the requirement under subparagraph (B)(i);
						(ii)not less than 5
				percent of the amounts appropriated pursuant to the authorization of
				appropriations under section 401 for HIV/AIDS assistance for each such fiscal
				year shall be expended to expand the use of rapid HIV/AIDS testing, in
				furtherance of the requirement under subparagraph (B)(ii); and
						(iii)not less than
				25 percent of the amount allocated under clause (ii) shall be expended for
				assistance to countries that have adopted a national policy of universal,
				routine, rapid HIV/AIDS diagnosis of all patients of publicly funded
				facilities, including pregnant women and newborns.
						(B)Required
				medical progressThe President shall ensure that, by the end of
				fiscal year 2013—
						(i)antiretroviral
				treatment for HIV/AIDS and associated opportunistic infections or medical
				monitoring of HIV-seropositive people not in clinical need of retroviral
				treatment has been provided to no fewer than 7,000,000 people living in
				countries receiving funding under this Act;
						(ii)no fewer than
				1,000,000,000 rapid tests for HIV/AIDS have been conducted on people living in
				countries receiving funding under this Act; and
						(iii)every available
				intervention is provided to ensure that 100 percent of infants born to
				HIV-infected women in countries where funds are expended pursuant to this Act
				are born uninfected and remain uninfected for at least the first year after
				birth, as measured by 100 percent diagnosis of pregnant women for HIV infection
				and of newborns for HIV antibodies and 100 percent treatment for each such
				mother or child diagnosed.
						(2)Allocation of
				HIV/AIDS prevention fundsFor fiscal years 2006 through
				2008
				.
		
